Citation Nr: 1451936	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  The propriety of the reduction of the disability rating for residuals of a right eye intraocular foreign body removal from 10 percent to noncompensable effective April 1, 2010.  

2.  Entitlement to a rating greater than 10 percent for residuals of a right eye intraocular foreign body removal.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to January 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In May 2013, the RO denied entitlement to service connection for a hernia.  The Veteran disagreed with the decision.  In March 2014, the RO granted service connection for an inguinal hernia.  Thus, the issue is resolved and not for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

An informal conference was held with a Decision Review Officer in November 2013.  In June 2014, a hearing was held before the undersigned sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2014).  The record was also held open for 90 days for the submission of further evidence.  In July 2014, the representative submitted a doctor's statement and requested that the information be reviewed prior to making a decision.  

As concerns the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  On review, the Veteran argues that the rating should not have been reduced in the first place and that it should be higher than 10 percent.  See June 2014 hearing transcript, p. 20.  The March 2011 statement of the case listed the issue as "evaluation," provided the regulations pertaining to rating disabilities, and essentially considered whether a higher rating was warranted.  Under these circumstances, and considering the Board's decision to restore the 10 percent rating, the issues are phrased to include a claim for increase.  

The VBMS and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for a right eye cataract has been raised by the record, but has not been specifically adjudicated by the Agency of Original Jurisdiction (AOJ).  As set forth in the remand section below, this issue is inextricably intertwined with the appeal issue addressing increase and should be adjudicated.  

The issue of entitlement to a rating greater than 10 percent for residuals of a right eye intraocular foreign body removal is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The 10 percent rating for residuals of a right eye intraocular foreign body removal was reduced to a noncompensable rating effective April 1, 2010, based on a finding of clear and unmistakable error in the February 2009 rating decision.  

2.  The February 2009 rating decision, which increased the rating for service-connected right eye disability to 10 percent from August 20, 2008, does not contain an outcome-determinative error in applying the applicable law to the facts that were then before the adjudicator. 


CONCLUSION OF LAW

The reduction of the disability rating for residuals of a right eye intraocular foreign body removal from 10 percent to noncompensable effective April 1, 2010 was improper.  38 U.S.C.A. §§ 1155, 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 38 C.F.R. § 4.79, Diagnostic Code 6080 (2014); 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to restore the Veteran's 10 percent rating for service-connected right eye disability, a detailed discussion as to how VA satisfied any applicable duty to notify and to assist is not necessary.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2014).  

Analysis

Service connection for a history of intraocular foreign body removal right eye was granted in November 2007.  A noncompensable rating was assigned from March 21, 2007.  The Veteran subsequently submitted a claim for increase and in February 2009, the rating was increased to 10 percent from August 20, 2008.  

In April 2009, the Veteran claimed entitlement to an earlier effective date for the 10 percent rating.  In November 2009, the RO denied entitlement to an earlier effective date and also proposed to reduce the rating for the right eye from 10 percent to noncompensable.  In January 2010, the RO reduced the rating to noncompensable effective April 1, 2010.  Within the one year appeal period, the Veteran submitted relevant evidence and requested reconsideration.  In February 2010, the RO confirmed and continued the decision to decrease the rating for the right eye from 10 percent to noncompensable.  The Veteran disagreed with the decision and perfected this appeal.  

At the hearing, the Veteran testified that his right eye has been blurry since the in-service injury.  He described floaters that interfere with his vision.  He could not understand why VA gave him 10 percent and when VA found that he had cataracts, they took the rating away.  He testified that his vision has not improved.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

On review, the Veteran was notified of the proposed reduction by letter dated November 10, 2009.  He was provided the opportunity to submit evidence and to request a hearing.  There is no indication that the Veteran was not appropriately notified and he does not argue otherwise.  

For ratings in effect for fewer than five years, as is the case here, reduction is warranted if the evidence shows improvement of the condition.  See 38 C.F.R. § 3.344(c) (2014).  

In this case, the RO did not find improvement in the right eye disability.  Rather, the RO determined that there was clear and unmistakable error in the February 2009 decision which assigned a 10 percent rating.  Specifically, that the evidence of record did not show that the service-connected right eye disability affected central visual acuity or field of vision.  Thus, the Board will analyze the merits of the appeal under the applicable laws and regulations pertaining to clear and unmistakable error.  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  In order for clear and unmistakable error to exist, the Court has stated:

(1) '[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,' (2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

It is important to understand that clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The code sheet associated with the February 2009 rating decision shows that a 10 percent rating was assigned from August 20, 2008 under Diagnostic Codes 6009-6079.  On review of the reasons and bases, however, the increased rating was assigned based on right eye concentric contraction to 55 degrees.  The RO specifically stated "[w]e have rated the right eye based on its concentric contraction as this provides for a higher evaluation."  The Board acknowledges that the rating criteria pertaining to the eyes were amended effective December 10, 2008.  Under either version of the rating schedule, however, concentric contraction of the visual field to 55 degrees in one eye is 10 percent disabling.  Cf. 38 C.F.R. § 4.79, Diagnostic Code 6080 (2014) with 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).  

Relevant evidence at the time of the February 2009 rating decision included VA and private examinations.  At a May 2007 VA examination the Veteran reported floaters in the right eye since the injury.  Corrected right eye visual acuity was 20/25.  The visual field of the right eye was mildly constricted.  Following physical examination, assessment was: (1) intraocular foreign body, status post foreign body removal, right eye, 1959; (2) nuclear sclerotic cataracts; and (3) migraines.  The examiner opined that the current right eye disorder was less likely as not caused by or a result of in-service injury.  The examiner stated that the Veteran suffered a serious eye injury during service but recovery was excellent.  His one residual symptom appeared to have been a small refractive error.  The current visual problem was the loss of sharpness/acuity due to mild cataracts, which were consistent with his age.  The right eye lens did not show cataract changes related to trauma or surgery.  Further, there was a small degree of peripheral vision loss in the right eye, but the pattern of visual field loss did not match what might be expected from the injury or surgery and its relation to the injury could not be resolved without resort to mere speculation.  

In July 2007, the Veteran was evaluated by a private physician.  Right eye distance visual acuity was 20/50.  Examination of the right eye showed a few floaters in the vitreous cavity.  A complete or partial ring of glial tissue was noted in the vitreous cavity above the optic nerve.  The impressions included bilateral nuclear sclerosis cataract, uncomplicated posterior vitreous detachment, hyperopia, astigmatism and presbyopia.  

At an October 2008 VA examination the Veteran reported that his right eye had an opaque spot, which, when it covered his visual axis, literally blanks out central vision.  Objectively, corrected right eye visual acuity was 20/40.  Peripheral vision was essentially full and normal but the right eye showed slight constriction (calculated as 55 degrees).  The assessment was (1) vitreous floater/condensation, right eye, secondary to the intraocular foreign body, 1959; (2) intraocular foreign body, 1959, status post removal; (3) nuclear sclerosis, mild; and (4) migraines.  The examiner was asked "[w]hat is the nature of the veteran's impaired vision and is it service-connected?" The examiner responded that his problem was one of vision obscuration by a floater that was caused by or a result of the intraocular foreign body sustained and removed while in the service.  The examiner further noted that the development of the floaters after such an accident could be expected and that they were not harmful or dangerous, but were a bother and an aggravation.  

At the time of the February 2009 decision, there was evidence of concentric contraction of the visual field to 55 degrees, which is consistent with a 10 percent rating.  As set forth, the RO apparently did not find error with the application of the rating schedule.  Rather, the RO found there was error in attributing the objective findings to service-connected disability.  As to this question, the record contains inconsistent opinions.  The May 2007 VA opinion relates the visual changes to cataracts and the October 2008 opinion, which is by the same physician, indicates the Veteran had vision obscuration by a floater as a result of his in-service injury.  

On review, the correct facts as they were known were before the adjudicator in February 2009.  Considering the above-referenced evidence, it is not undebatable that an error was made in attributing the visual problems to the service-connected disability.  That is, there was evidence both for and against such a finding.  To the extent it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, reasonable doubt must be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board acknowledges that a VA addendum was obtained in August 2009.  At that time, the prior physician considered the examinations of record and provided a third opinion, wherein he determined that the right eye impaired central visual acuity and concentric contraction were not due to the service-connected right eye injury.  The proposed rating reduction and subsequent decisions rely heavily on this clarifying opinion.  This evidence, however, was not of record at the time of the February 2009 decision and is not for consideration in determining whether that rating contains clear and unmistakable error.  Moreover, the Board cannot ignore the holding of the United States Court of Appeals for Veterans Claims in Mariano v. Principi, 17 Vet. App. 305, 312 (2003), that a request for another opinion--the August 2009 opinion was based on a third request--could be construed as obtaining additional evidence for the sole purpose of denying a claim.  Such actions are impermissible.  

Given the posture of the action taken by the RO it is well to again note that this decision is based on application of the laws governing clear and unmistakable error.  This decision does not prevent VA's future consideration of 38 C.F.R. § 3.303(e) (2014) in considering whether a reduction may be in order in the future based on examination findings discovered at that time.  

Still, on the facts of this case, the February 2009 rating decision did not contain clear and unmistakable error.  The reduction of the rating for the service-connected right eye disability from 10 percent to noncompensable was improper.  38 C.F.R. § 3.105(a).  


ORDER

The reduction of the rating for the Veteran's residuals of right eye intraocular foreign body removal from 10 percent to noncompensable effective April 1, 2010, was improper; the 10 percent rating is restored subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As concerns the issue of whether entitlement to a rating in excess of 10 percent is warranted for service-connected right eye disability, additional development is needed.  See 38 C.F.R. § 3.159(c).

At the June 2014 hearing, the Veteran testified that he had an upcoming eye examination at the VA Medical Center in White City.  On review, VA records were last added to the virtual record in March 2014.  Updated records should be obtained on remand.  

The Veteran also contends that his right eye cataract is related to his service-connected right eye disability.  In a July 2014 statement, his private physician stated that the cataract in the right eye may be related to his previous ocular trauma.  This issue is inextricably intertwined with the claim for increase and should be adjudicated.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

A July 2014 private statement indicates that the Veteran's best-corrected visual acuity in the right eye is now 20/70.  The physician stated that the Veteran continues to have symptoms related to his previous injury.  Given that the Veteran was last examined in October 2008, at which time right eye visual acuity was corrected to 20/40, an additional VA examination is needed.  See 38 C.F.R. § 3.327(b) (2014). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must request relevant treatment records from the VA Medical Center in White City for the period from March 2014 to the present.  All records obtained should be associated with the Veteran's claims folder, VBMS file or Virtual VA file.   If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AOJ must schedule the Veteran for a VA eye examination.  The claims folder, to include relevant electronic records, and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheets for rating eye disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any residuals of a right eye intraocular foreign body removal.  

The examiner is to identify all findings and diagnoses pertaining to the right eye and to specifically state what findings are attributable to the residuals of right eye intraocular foreign body removal.  The examiner is to provide an opinion addressing whether any right eye cataract is at least as likely as not proximately due to or aggravated by the service-connected right eye disability.  If the examiner is unable to differentiate any service-connected visual acuity and visual field impairment from any nonservice-connected impairment, he/she should so state.  A complete rationale for any opinions expressed must be provided.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  The AOJ must adjudicate the issue of entitlement to service connection for a right eye cataract, to include as secondary to service-connected right eye disability.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to a rating in excess of 10 percent for residuals of right eye intraocular foreign body removal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


